UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
JOSEPH D. AFRAM,               )
                               )
          Plaintiff,           )
                               )
          v.                   )    Civil Action No. 12-1389 (RWR)
                               )
UNITED FOOD AND COMMERCIAL     )
WORKERS UNIONS AND             )
PARTICIPATING EMPLOYERS        )
HEALTH AND WELFARE FUND,       )
et al.,                        )
                               )
          Defendants.          )
______________________________)

                         MEMORANDUM ORDER

     The defendants have moved for an award of attorneys’ fees

and expenses following dismissal of plaintiff’s complaint.

Magistrate Judge Alan Kay issued a Report and Recommendation

recommending that the defendants’ motion be denied.   The Report

and Recommendation warned that failure to file objections to it

within 10 days could waive the right to appeal any order of the

District Court adopting the recommendations.   No objections to

the Report and Recommendation have been received, and all

objections are deemed waived.   See Thomas v. Arn, 474 U.S. 140,

150 (1985); Anyanwutaku v. Wilson, Civil Action No. 00-2296

(CKK), 2005 WL 774854, at *1 (D.D.C. Apr. 5, 2005).   Furthermore,

Magistrate Judge Kay’s Report and Recommendation [32] is adopted

in full.   Accordingly, it is hereby
                              - 2 -

     ORDERED that the defendants’ motion [22] for attorneys’ fees

be, and hereby is, DENIED.

     SIGNED this 18th day of February, 2014.



                                        /s/
                              RICHARD W. ROBERTS
                              Chief Judge